Exhibit 10.3

 

AMENDMENT NO. 7 TO FOUR CORNERS PROJECT CO-TENANCY AGREEMENT

 

THIS AMENDMENT NO. 7 TO FOUR CORNERS PROJECT CO-TENANCY AGREEMENT (this
“Amendment”) is made and entered into as of December 30, 2013, by and among
ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation (“Arizona”); EL PASO
ELECTRIC COMPANY, a Texas corporation (“El Paso”); PUBLIC SERVICE COMPANY OF NEW
MEXICO, a New Mexico corporation (“New Mexico”); SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT, an agricultural improvement district, organized
and existing under the laws of the State of Arizona (“Salt River Project”);
SOUTHERN CALIFORNIA EDISON COMPANY, a California corporation (“Edison”); and
TUCSON ELECTRIC POWER COMPANY, an Arizona corporation (“Tucson”).  Arizona, El
Paso, New Mexico, Salt River Project, Edison and Tucson are herein collectively
referred to as the “Parties”.

 

RECITALS

 

The Parties entered into the Four Corners Project Co-Tenancy Agreement,
effective as of July 19, 1966, and amendments thereto through Amendment No. 6,
dated February 3, 2000 (as amended by such amendments, the “Co-Tenancy
Agreement”), providing, among other things, for the allocation of ownership in
the Four Corners Project.

 

Arizona and Edison are parties to a Purchase and Sale Agreement, dated as of
November 8, 2010 (the “Purchase Agreement”), providing, among other things, for
the sale by Edison to Arizona, and the purchase by Arizona from Edison, of
Edison’s interests in the Four Corners Project and the Facilities Switchyard
(the “Edison Interest Transfer”).

 

Following the Edison Interest Transfer, Arizona, the owner of the Initial Four
Corners Plant, intends to retire Units 1, 2 and 3 of the Initial Four Corners
Plant.

 

This Amendment will take effect on the Amendment No. 7 Effective Date, as
defined herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                      Defined Terms.  Defined terms used but
not defined in this Amendment shall have the respective meanings ascribed to
such terms in the Co-Tenancy Agreement.

 

2.                                      Amendment of Section 1.  Section 1 is
hereby amended to delete “SOUTHERN CALIFORNIA EDISON COMPANY, a California
corporation (hereinafter referred to as “Edison”);” from the eighth line
thereof.

 

3.                                      Amendment of Section 2.5.  Section 2.5
is hereby amended to substitute “Southern California Edison Company, a
California corporation (hereinafter referred to as “Edison”)” for “Edison” in
the first line thereof, and to add the following immediately following

 

--------------------------------------------------------------------------------


 

the last sentence thereof:  “Amendment No. 7 to this Agreement (“Amendment
No. 7”) provides, among other things, for updated ownership percentages as they
existed following the consummation of the transfer to Arizona by Edison of
Edison’s interests in the Four Corners Project pursuant to that certain Purchase
and Sale Agreement, dated as of November 8, 2010 (the “Purchase Agreement”).  As
of the effective date of Amendment No. 7, Edison is no longer a party to this
Agreement, and all references to Edison as well as Edison’s designation as a
Participant, as that term is defined in Section 5.27 herein, are limited to
facts or matters occurring or agreements entered into prior to the effective
date of Amendment No. 7.”

 

4.                                      Amendment of Section 5.11(a). 
Section 5.11(a) is hereby amended to delete the language after “Clerk,” in the
sixth line and replace it with “as amended from time to time.”  References in
the Co-Tenancy Agreement to the effective date thereof or of a particular
provision or instrument shall mean the effective date of the original Co-Tenancy
Agreement or of the particular provision or instrument when first referenced in
the original Co-Tenancy Agreement as then amended.”

 

5.                                      Amendment of Section 5.27.  Section 5.27
is hereby amended to delete “, Edison” in the second line thereof, to add the
following clause immediately following “Project” in the third line thereof:  “,
and, when referring specifically to facts or matters occurring or agreements
entered into prior to the effective date of Amendment No. 7, Edison”,” and to
add the following sentence immediately following the last sentence thereof: 
“The term “Original Participants” shall refer to “Arizona, El Paso, New Mexico,
Salt River Project, Edison and Tucson.”.

 

6.                                      Amendment of Section 6.2.  Section 6.2
is hereby amended to read in full as follows:

 

“6.2  The Participants shall hold title to and own as tenants in common all the
facilities forming part of the Four Corners Project (excluding the Common
Facilities, the Switchyard Facilities, the New Facilities, the Related
Facilities not included in the New Facilities, and the Reserve Auxiliary Power
Source) as follows:

 

6.2.1  Arizona shall own an undivided 63% interest therein.

 

6.2.2  El Paso shall own an undivided 7% interest therein.

 

6.2.3  New Mexico shall own an undivided 13% interest therein.

 

6.2.4  Salt River Project shall own an undivided 10% interest therein.

 

6.2.5  Tucson shall own an undivided 7% interest therein.”

 

7.                                      Amendment of Section 6.2(a). 
Section 6.2(a) is hereby amended to read in full as follows:

 

“6.2(a)  The Participants shall hold title to and own as tenants in common the
Related Facilities not included in the New Facilities existing on the effective
date of Amendment No. 7 as follows:

 

2

--------------------------------------------------------------------------------


 

6.2(a)1  Arizona shall own an undivided 73.20% interest therein.

 

6.2(a)2  El Paso shall own an undivided 5.07% interest therein.

 

6.2(a)3  New Mexico shall own an undivided 9.42% interest therein.

 

6.2(a)4  Salt River Project shall own an undivided 7.24% interest therein.

 

6.2(a)5  Tucson shall own an undivided 5.07% interest therein.

 

The Participants shall hold title to and own as tenants in common all Related
Facilities, including improvements thereto, acquired or constructed after the
effective date of Amendment No. 7 as follows:

 

6.2(a)6  Arizona shall own an undivided 63% interest therein.

 

6.2(a)7  El Paso shall own an undivided 7% interest therein.

 

6.2(a)8  New Mexico shall own an undivided 13% interest therein.

 

6.2(a)9  Salt River Project shall own an undivided 10% interest therein.

 

6.2(a)10  Tucson shall own an undivided 7% interest therein.”

 

8.                                      Amendment of Section 6.3.1. 
Section 6.3.1 is hereby amended to substitute “63%” for “15%” in the first line
thereof.

 

9.                                      Amendment of Section 6.3.2. 
Section 6.3.2 is hereby amended to substitute “[Reserved]” for the text thereof.

 

10.                               Amendment of Section 6.3(a)1.  Section 6.3(a)1
is hereby amended to substitute “Arizona” for “Edison” in the first line
thereof.

 

11.                               Amendment of Section 6.4.1.  Section 6.4.1 is
hereby amended to substitute “63%” for “15%” in the first line thereof.

 

12.                               Amendment of Section 6.4.2.  Section 6.4.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

13.                               Amendment of Section 6.5.  Section 6.5 is
hereby amended read in full as follows:

 

“6.5  The Participants shall hold title to and own as tenants in common the
Common Facilities and the Existing Related Facilities included in the New
Facilities, in both cases, existing on the effective date of Amendment No. 7 as
follows:

 

6.5.1  Arizona shall own an undivided 73.20% interest therein.

 

6.5.2  El Paso shall own an undivided 5.07% interest therein.

 

3

--------------------------------------------------------------------------------


 

6.5.3  New Mexico shall own an undivided 9.42% interest therein.

 

6.5.4  Salt River Project shall own an undivided 7.24% interest therein.

 

6.5.5  Tucson shall own an undivided 5.07% interest therein.

 

The Participants shall hold title to and own as tenants in common all Future
Related Facilities, including improvements thereto, acquired or constructed
after the effective date of Amendment No. 7 as follows:

 

6.5.6  Arizona shall own an undivided 63% interest therein.

 

6.5.7  El Paso shall own an undivided 7% interest therein.

 

6.5.8  New Mexico shall own an undivided 13% interest therein.

 

6.5.9  Salt River Project shall own an undivided 10% interest therein.

 

6.5.10  Tucson shall own an undivided 7% interest therein.”

 

14.                               Amendment of Section 6.6.1.  Section 6.6.1 is
hereby amended to substitute “63%” for “15%” in the first line thereof.

 

15.                               Amendment of Section 6.6.2.  Section 6.6.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

16.                               Amendment of Section 6.7.  Section 6.7 is
hereby amended to delete “Edison,” from the second line thereof.

 

17.                               Amendment of Section 6.8.  Section 6.8 is
hereby amended to delete “Edison,” from the second line thereof.

 

18.                               Amendment of Section 6.9.  Section 6.9 is
hereby amended to delete “Edison,” from the third line thereof.

 

19.                               Amendment of Section 7.1.1.  Section 7.1.1 is
hereby amended to substitute “75.33%” for “43.33%” in the first line thereof.

 

20.                               Amendment of Section 7.1.2.  Section 7.1.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

21.                               Amendment of Section 7.2.1.  Section 7.2.1 is
hereby amended to substitute “52.23%” for “40.23%” in the first line thereof.

 

22.                               Amendment of Section 7.2.2.  Section 7.2.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

23.                               Amendment of Section 7.3.1.  Section 7.3.1 is
hereby amended to substitute “63%” for “15%” in the first line thereof.

 

4

--------------------------------------------------------------------------------


 

24.                               Amendment of Section 7.3.2.  Section 7.3.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

25.                               Amendment of Section 7.4.1.  Section 7.4.1 is
hereby amended to substitute “57.90%” for “54.44%” in the first line thereof.

 

26.                               Amendment of Section 7.4.2.  Section 7.4.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

27.                               Amendment of Section 7.5.1.  Section 7.5.1 is
hereby amended to substitute “62.45%” for “19.25%” in the first line thereof.

 

28.                               Amendment of Section 7.5.2.  Section 7.5.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

29.                               Amendment of Section 7.7.  Section 7.7 is
hereby amended to delete “Edison,” from the second line thereof.

 

30.                               Amendment of Section 8.1.1.  Section 8.1.1 is
hereby amended to substitute “63%” for “15%” in the first line thereof.

 

31.                               Amendment of Section 8.1.2.  Section 8.1.2 is
hereby amended to substitute “[Reserved]” for the text thereof.

 

32.                               Amendment of Section 10.1.  Section 10.1 is
hereby amended to read in full as follows:

 

“10.1                  If, because of emergency or planned shutdowns of Common
Facilities or Related Facilities or the curtailment for any cause in the use
thereof, Units 1, 2, 3 (prior to their respective retirements), 4 and 5 are not
all operable simultaneously and continuously at their Net Effective Generating
Capacity, then the reduced capacity entitlement of each Participant, because of
the inability to operate said Units simultaneously and continuously at their Net
Effective Generating Capacity, shall be determined as follows:

 

Reduced Capacity Entitlement of
Initial Four Corners Plant

 

C = N x NEGC1
              NEGC2

 

Reduced Capacity Entitlement of
Four Corners Project

 

CD1U = N x (NEGC2 — NEGC1) x P
                              NEGC2

 

5

--------------------------------------------------------------------------------


 

Where:

 

C = Reduced capacity entitlement of Arizona in Initial Four Corners Plant.

 

CD 1U = With respect to each Participant, the reduced capacity entitlement of
such Participant in the Four Corners Project.

 

N = Reduced Net Effective Generating Capacity of the Enlarged Four Corners
Generating Station.

 

NEGC1 = The Net Effective Generating Capacity of the Initial Four Corners Plant
at the time of such emergency or planned shutdown or curtailment.

 

NEGC2 = The Net Effective Generating Capacity of the Enlarged Four Corners
Generating Station at the time of such emergency or planned shutdown or
curtailment.

 

P = With respect to each Participant, such Participant’s percentage of Net
Effective Generation under Section 8.1.”

 

33.                               Amendment of Section 10.3.  Section 10.3 is
hereby amended to read in full as follows:

 

“10.3                  Except as otherwise provided in this Section 10, no
Participant shall exercise its rights relating to the Common Facilities or
Related Facilities so as to endanger or unreasonably interfere with the
operation of the Initial Four Corners Plant (prior to the retirement of each of
Units 1, 2 and 3 of the Initial Four Corners Plant) or the Four Corners
Project.”

 

34.                               Compliance with Section 13.11.2 and
Section 13.12 of the Co-Tenancy Agreement.  In accordance with Section 13.11.2
of the Co-Tenancy Agreement, Arizona agrees to assume from and after the
Amendment No. 7 Effective Date the obligations and duties of Edison under the
Project Agreements.  In accordance with Section 13.12 of the Co-Tenancy
Agreement, Arizona agrees that it shall not transfer or assign all or any
portion of the Transfer Interest acquired by Arizona upon consummation of the
Edison Interest Transfer without complying with Section 13 of the Co-Tenancy
Agreement.

 

35.                               Amendment of Section 23.1.3.36.          
Section 23.1.3 is hereby amended to read in full as follows:

 

“23.1.3  Public Service Company of New Mexico
c/o Secretary
Main Offices
Albuquerque, New Mexico 87158-1245”

 

36.                               Amendment of Section 23.1.537.              . 
Section 23.1.5 is hereby amended to substitute “[Reserved]” for the text
thereof.

 

6

--------------------------------------------------------------------------------


 

37.                               Amendment of Exhibit 2, Figure 1.  Figure 1 of
Exhibit 2 is hereby replaced in its entirety by Figure 1 attached to this
Amendment.

 

38.                               Amendment No. 7 Effective Date; Termination. 
The “Amendment No. 7 Effective Date” means the date of consummation of the
Edison Interest Transfer pursuant to the Purchase Agreement (the “Edison
Transfer Closing Date”); provided, however, that this Amendment will terminate
if (a) Arizona or Edison provides written notice to the Parties to the effect
that the Edison Transfer Closing Date will not occur, or (b) the Purchase
Agreement is terminated, or (c) the Edison Transfer Closing Date does not occur
on or prior to December 31, 2013.

 

39.                               Notices.  Any notice provided for in this
Amendment shall be deemed properly served, given or made if delivered in person
or sent by registered or certified mail, postage prepaid, to the persons
specified below:

 

Arizona Public Service Company

c/o Secretary

P.O. Box 53999

Phoenix, Arizona 85072 3999

 

El Paso Electric Company

c/o Secretary

P.O. Box 982

El Paso, Texas 79960

 

Public Service Company of New Mexico

c/o Secretary

Main Offices

Albuquerque, New Mexico 87158-1245

 

Salt River Project Agricultural

Improvement and Power District

c/o Secretary

P.O. Box 1980

Phoenix, Arizona 85281

 

Southern California Edison Company

c/o Secretary

P.O. Box 800

Rosemead, California 91770

 

Tucson Electric Power Company

c/o Secretary

P.O. Box 711

Tucson, Arizona 85702

 

7

--------------------------------------------------------------------------------


 

40.                               Effect of Amendment.  The Parties acknowledge
and agree that (a) except as specifically amended by this Amendment, the
Co-Tenancy Agreement is unamended, and (b) the Co-Tenancy Agreement, as amended
by this Amendment, remains in full force and effect.

 

41.                               Counterparts; Facsimile.  This Amendment may
be executed in any number of counterparts, each of which will be deemed an
original, but all of which together shall constitute one and the same
instrument.  Any facsimile copies hereof or signature hereon shall, for all
purposes, be deemed originals.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.

 

 

ARIZONA PUBLIC SERVICE COMPANY

 

 

 

By:

/s/ David A. Hansen

 

Its:

V.P. Fossil Generation

 

 

 

 

 

EL PASO ELECTRIC COMPANY

 

 

 

By:

/s/ T V Shockley

 

Its:

Chief Executive Officer

 

 

 

 

 

PUBLIC SERVICE COMPANY OF NEW MEXICO

 

 

 

By:

/s/ Chris Olson

 

Its:

Vice President, PNM Generation

 

 

 

 

 

SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT

 

 

 

By:

/s/ Mike Hummel

 

Its:

Associate General Manager & Chief

 

 

Power System Executive

 

 

 

Reviewed by SRP Legal Services

 

 

 

By:

/s/ Karilee S. Ramaley

 

Its:

Senior Attorney

 

 

 

 

 

SOUTHERN CALIFORNIA EDISON COMPANY

 

 

 

By:

/s/ Robert C. Boada

 

Its:

Vice President and Treasurer

 

 

 

 

 

TUCSON ELECTRIC POWER COMPANY

 

By:

/s/ Mark Mansfield

 

Its:

VP Generation

 

Signature Page to

Amendment No. 7 to Project Co-Tenancy Agreement

 

--------------------------------------------------------------------------------